Citation Nr: 1618445	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  12-33 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a respiratory disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1990 to July 1991, with additional service in the Air Force Reserves and Air National Guard to include a period of active duty for training from February 1968 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.

The Veteran requested service connection for a respiratory condition, including allergies, due to in-service exposure to ethyl glycol formaldehyde while cleaning aircraft lavatories in the Air Force.  He contends that the onset of his condition was while on active duty and that even if the condition was pre-existing service, it was aggravated by his service.  Service treatment records show visits to sick call for sinusitis as early as 1972.  In July 1971, the Veteran noted on his Report of Medical History that he had allergies.  In February 1991, he was seen for a stuffy nose and sore throat and it was noted that he had sinusitis.  The Veteran stated on his February 1997 Report of Medical History that he had recurrent sinus congestion.  In October and November 2003, he was seen for his sinuses, including some congestion, coughing, and post nasal drip.  Additionally, there are notes from February 2004 and June 2006, which indicated that the Veteran suffered from bad allergies.  A post treatment record from January 2013 noted that the Veteran had a history of allergic rhinitis and that he has taken allergy shots.  Based on the foregoing, the Board finds that a VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also observes that in September 2009 VA received a letter from a private physician noting that he started seeing the Veteran for his allergies after he was released from active duty in Desert Storm and that the Veteran informed him that he believed his allergies were related to breathing diesel and exhaust fumes from power equipment and airplane engine exhaust.  The Veteran's DD-214 for the relevant period notes that he served in Desert Storm; however, it also states that he did not have Foreign Service.  On remand, it should be determined if the Veteran served in the Southwest Theater of operations during the Persian Gulf War.  

The Board notes that compensation may be paid for disability due to undiagnosed illness or medically unexplained chronic multisymptom illness to a veteran who served in the Southwest Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for any respiratory condition including allergies.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  Additionally, obtain updated VA treatment records.  If any requested records are not available, the Veteran should be notified of such.

2.  Determine if the Veteran served in the Southwest Asia Theatre of Operations during the Persian Gulf War.  

3.  After completing the above, schedule the Veteran for a VA examination to determine the nature of any current respiratory disability (to include sinusitis and rhinitis if present), and to obtain an opinion as to whether such is possibly related to service.  The claim file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

Following review of the claims file and examination of the Veteran, the examiner should address the following: 

a) List all current respiratory diagnoses, to include whether the Veteran has sinusitis and allergic rhinitis.
b) For each diagnosed disorder, please provide an opinion as to when the disorder had its onset. 
c) For each diagnosed disorder, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder arose during service or is otherwise related to service, to include the Veteran's assertions of exposure to ethyl glycol formaldehyde while cleaning aircraft lavatories in the Air Force and breathing diesel and exhaust fumes from power equipment and airplane engine exhaust.  
d) If any disorder pre-dated the Veteran's entrance into active duty in October 1990, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was permanently worsened during his period of active duty (ending in July 1991) beyond the natural progress of the disorder.  
e) If and only if the AOJ determines that the Veteran served in the Southwest Asia Theatre of Operations during the Persian Gulf War, the examiner should be asked to address if there are any manifestations of a respiratory disability not accounted for by the current diagnoses.  If so, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  If the Veteran's respiratory symptoms are found to represent an objective indication of chronic disability resulting from either an undiagnosed illness or a chronic multisymptom illness, the examiner should also describe the extent to which illness has manifested.

A rationale for all opinions expressed should be provided.

4.  After completing the requested actions, and any additional action deemed necessary based on additional evidence received pursuant to this remand, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




